IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs July 23, 2013

                 STATE OF TENNESSEE v. TROY REYNOLDS

                 Appeal from the Circuit Court for Blount County
         Nos. C18250, C19595, C20542, C20543      David R. Duggan, Judge




                No. E2012-02588-CCA-R3-CD - Filed August 30, 2013


Troy Reynolds (“the Defendant”) pleaded guilty in February 2012 to evading arrest by
vehicle, theft of property valued at over $1,000, and burglary. Pursuant to a plea agreement,
he was sentenced as a Range I standard offender to an effective sentence of three years to be
suspended and served on supervised probation, consecutive to an earlier suspended sentence.
The State later filed a violation of probation warrant. The Defendant was taken into custody,
and a probation revocation hearing was held. At the conclusion of the hearing, the trial court
revoked the Defendant’s probation and ordered him to serve the remainder of his sentence
in confinement. The Defendant appealed the trial court’s ruling. Upon our thorough review
of the record and applicable law, we affirm the trial court’s judgment.

                   Tenn. R. App. P. 3 Appeal as of Right; Judgment
                            of the Circuit Court Affirmed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which J OHN E VERETT W ILLIAMS
and N ORMA M CG EE O GLE, JJ., joined.

J. Liddell Kirk (on appeal), Knoxville, Tennessee; Mack Garner (at hearing), District Public
Defender, Maryville, Tennessee, for the appellant, Troy Reynolds.

Robert E. Cooper, Jr., Attorney General & Reporter; Deshea Dulany Faughn, Assistant
Attorney General; Mike Flynn, District Attorney General; Matthew Dunn, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                          OPINION

                           Factual and Procedural Background

       In February 2012, the Defendant pleaded guilty in the Blount County Circuit Court
to evading arrest, theft of property valued at $1,000 or more, and burglary. Pursuant to his
plea agreement on those charges, the Defendant received an effective sentence of three years
as a Range I standard offender, all suspended to supervised probation. This sentence was to
run consecutively to an earlier suspended sentence entered in the Blount County Circuit
Court in March 2010. Subsequently, a violation of probation warrant was issued alleging
that (1) the Defendant committed new crimes in violation of the laws of the State of
Tennessee; and (2) the Defendant failed to report his new charges to his probation officer.

        At the probation revocation hearing, Detective Sara Beal with the Blount County
Sheriff’s Office testified that she arrested the Defendant on new charges of theft of property
valued at $10,000 or more, three counts of burglary, two counts of theft of property valued
at $500 or less, and possession of burglary tools. Prior to arresting the Defendant, Detective
Beal recovered a number of stolen items from the Defendant’s girlfriend’s house, from
witnesses who stated that they had purchased items from the Defendant, and during a traffic
stop of a truck in which the Defendant was a passenger. Detective Beal explained that the
stolen items had been taken during the course of three separate burglaries. She also
recovered burglary tools during the traffic stop, including bolt cutters, pry bars, and a
flashlight. Detective Beal further testified that, after being advised of his Miranda rights, the
Defendant confessed to committing one of the three burglaries before invoking his right to
an attorney, at which time all questioning stopped.

       Michael Stevens, a victim of one of the burglaries, testified that his storage shed was
broken into and property with an estimated value of “close to” $1,000 was taken. This
property was included in the items later recovered by Detective Beal.

        Justin Bishop, the Defendant’s probation officer, testified that when the Defendant
was transferred to his supervision in Jefferson County, the Defendant reported twice out of
the first three months of supervision. Since that time, however, he failed to report for well
over a year leading up to the hearing. Bishop also testified that the Defendant failed to report
any of the new charges brought against him by Detective Beal.

       The Defendant testified and admitted that he failed to report to Bishop. According
to the Defendant, after he was released from confinement on his most recent probation
violation, he was placed on probation in Jefferson County for an unrelated prior
misdemeanor conviction there. The Defendant testified that he believed his assignment to

                                               -2-
the new probation officer on this unrelated misdemeanor conviction meant that he was no
longer required to report to Bishop. He also testified that he was not guilty of the most recent
charges. According to the Defendant, his girlfriend, not he, was the owner of the truck from
which a portion of the stolen property and the burglary tools were seized, and he was merely
a passenger. The Defendant also admitted to a drug abuse problem in the form of an ongoing
addiction to prescription pills.

         The trial court concluded that there were sufficient facts to support, by a
preponderance of the evidence, that the Defendant was in possession of burglary tools and
stolen property and had committed at least the burglary to which the Defendant confessed.
The trial court also concluded, based on the testimony of Bishop and the Defendant himself,
that the Defendant failed to report his new arrests to Bishop. Based on this evidence, the trial
court found a material violation of the terms of the Defendant’s probation and revoked his
suspended sentence in each case, ordering him to serve the balance of his remaining sentence
in confinement.

                                                 Analysis

        The Defendant asserts that the trial court abused its discretion in revoking his
probation and ordering confinement for the balance of his remaining sentence. He argues
that he “reasonably suggested” a split confinement alternative involving drug treatment and
that he denied being responsible for the stolen property. The State disagrees.

       Probation revocations are “not a stage of a criminal prosecution,” and thus, the
standard of proof and rights due to a defendant in a criminal prosecution do not apply.
Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973); see also State v. Wade, 863 S.W.2d 406, 407-
08 (Tenn. 1993) (the “full panoply of rights due a defendant in criminal prosecutions do not
apply ” in revocation proceedings).1 Tennessee Code Annotated section 40-35-311 provides
the burden of proof for probation revocation proceedings:

               [i]f the trial judge finds that the defendant has violated the conditions
        of probation and suspension by a preponderance of the evidence, the trial judge
        shall have the right by order duly entered upon the minutes of the court to
        revoke the probation and suspension of sentence . . . .


        1
          In Gagnon v. Scarpelli, the United States Supreme Court held that while “probation revocation, like
parole revocation, is not a stage of the criminal prosecution,” the potential loss of liberty that could result
does entitle defendants to certain standards of minimum process, such as a formal hearing, written notice,
the opportunity to be heard in person and present witnesses, as well as the opportunity to confront adverse
witnesses. 411 U.S. 778 at 786.

                                                     -3-
Tenn. Code Ann. § 40-35-311(e)(1) (2010); see also State v. Harkins, 811 S.W.2d 79, 82
(Tenn. 1991); State v. Farrar, 355 S.W.3d 582, 586 (Tenn. Crim. App. 2011). Thus, the State
need only prove that the defendant violated the terms of his probation by a preponderance
of the evidence. Id.

       The decision to revoke probation rests within the sound discretion of the trial court.
State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). On appeal, this Court will
not disturb a trial court’s probation revocation decision absent an abuse of discretion. State
v. Shaffer, 45 S.W.3d 553, 554-55 (Tenn. 2001); Farrar, 355 S.W.3d at 585. An abuse of
discretion occurs when a trial court “applies incorrect legal standards, reaches an illogical
conclusion, bases its ruling on a clearly erroneous assessment of the proof, or applies
reasoning that causes an injustice to the complaining party.” State v. Phelps, 329 S.W.3d
436, 443 (Tenn. 2010).

        Detective Beal testified that the Defendant’s new charges were based on evidence
comprised of: (1) stolen property and burglary tools–including bolt cutters, pry bars, and a
flashlight–seized from a truck belonging to the Defendant’s girlfriend and in which he was
a passenger at the time of the traffic stop; (2) stolen property seized from persons at various
locations who claimed that they purchased the property from the Defendant; and (3) stolen
property seized from the Defendant’s girlfriend’s house. Detective Beal further testified that,
after receiving Miranda warnings, the Defendant confessed to committing one of the three
burglaries. In addition, Mike Stevens testified to the value of at least some of the stolen
property that was recovered.

        Based on this, the trial court concluded that the State established, by a preponderance
of the evidence, that the Defendant broke the laws of the State of Tennessee while on
probation. We agree. Furthermore, Bishop and the Defendant both testified that the
Defendant failed to report these new charges to his probation officer. We again agree with
the trial court’s conclusion that this testimony provided a sufficient basis to establish a
probation violation by a preponderance of the evidence.

                                         Conclusion

       Based on the foregoing, we conclude that the trial court did not abuse its discretion
in revoking the Defendant’s probation and ordering him to serve the balance of his sentence
in confinement. Accordingly, the judgment of the trial court is affirmed.


                                           _________________________________
                                           JEFFREY S. BIVINS, JUDGE

                                              -4-